Title: To George Washington from Henry Laurens, 28 August 1778
From: Laurens, Henry
To: Washington, George


          
            Dear Sir
            [Philadelphia] 28th Augt [1778]
          
          I am indebted for Your Excellency’s favors of the 20th and 25th, the former receiv’d
            three days since, and the latter while I was in Congress this Morning; this takes my
            immediate attention—I feel convinc’d that had Your Excellency named a sum in Gold and
            apply’d for it to Congress,  an order for the Amount would have
            pass’d without hesitation—but from circumstances which I have more than a few times
            observed to attend Motions made from private Letters by Gentlemen of Merit and influence
            transcending far, any that I presume to claim I feared on your Account Sir, to hazard a
            question in the present case—there is a jealousy in the Minds of Men as unaccountable
            and unreasonable, as it is unnecessary to add a word more upon the subject; to
            contribute, however, towards forwarding Your Excellency’s labours for public good, and
            from a melancholly conviction of the policy and necessity for constantly prosecuting the
            measures for which Gold in the present critical moment is wanted, I have pack’d up a few
            pieces, the particulars noted below, which had been lying by me altogether useless and
            which do not comprehend my whole stock; these may possibly be of immediate service and I
            may be reimburs’d when Congress shall order a supply, which I am persuaded will be in
            the instant of Your Excellency’s demand; be this as it may I intreat Your Excellency
            will permit me to insist upon the receipt and application of this mite. I do not presume
            to offer it to General Washington but as a loan to our Country who will repay me amply
            even by permitting my endeavours to serve her.
          I do not remember that ever an application was made by the Camp Committee of Congress.
            I am more inclined to believe those Gentlemen relied on each other and that neither of
            them attempted the business, but I may be mistaken. I shall without waiting for a
            dispatch from Your Excellency to Congress which I would wish to receive seperately from
            all other business, and with permission to deliver or return it as occasion may require,
            consult a few friends on the point, and if they approve the Measure prevail on one of
            them to move under a proper introduction for 2 or 300 Guineas to be remitted to Your
            Excellency for public service. If more hundreds are necessary Your Excellency will be
            pleas’d to signify it, and even thousands.
          I return Your Excellency my hearty thanks for the kind intimation respecting my Son, or
            as I now hold him, my worthy fellow Citizen, Lieut. Colonel Laurens, which came the more
            acceptably as full three weeks had elapsed since the date of his last Letter. I am With
            the most sincere Esteem & Regard Sir Your Excellency’s much Obliged Humble
            Servant.
          Two double & six single Joannes Two Doubloons Two Pistoles Eleven Guineas
            Contain’d in a Packet to be deliver’d by Messenger Jones.
          P.S. Baron Steuben was much surpris’d at the Act of Congress requesting him to repair
            to Rhode Island, and seems to be very apprehensive the measure will be displeasing at
            Head Quarters. I had been directed during the sitting of Congress to communicate the
            Intelligence receiv’d  from General Sullivan to Monsr Girard, and to
            confer with that Gentleman. I found at my return the
            Resolves on the Table.
        